DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezac et al.(U.S. 20150337518) in view of Mo et al. (U.S. 20140174001).
In re Claims 1-2 and 14-15, Bezac teaches  a foundation/elastomeric isolator (2)positioned below a base of the underground structure, wherein the periodic foundation isolates the underground structure from seismic waves approaching from below the periodic foundation; and seismic isolation/dampening element (5) surrounding a below ground portion of the underground structure, wherein the periodic piles isolate the underground section of structure (1) from a lateral component of the seismic waves, and the periodic piles spans from a top level of surrounding soil to at least a depth of the base of the underground structure or a depth of the foundation. (Figures 1-4)
Bezac does not teach that the foundation is made from periodic material or that the seismic isolation/dampening element (5) is a periodic pile.
Mo teaches a one dimensional (1D) periodic foundation with alternating layers of rubber and concrete Mo also teaches as well as the use of two dimensional (2D) unit cell material in seismic isolation structures.  (Figures 1A-3C, Paragraphs 0057-0059).
It would be obvious to one of ordinary skill in the art at the time of filing to modify the foundations and seismic isolation/dampening element of Bezac with the teachings of Mo.  Periodic material for piles and foundations are capable if obstructing and mitigating against the propagation of earthquake energy into a building structure in multiple directions.
In re Claims 3, 4, 16 and 17, Bezac modified by Mo has been previously discussed.  Mo also teaches each unit cell of the 2D periodic materials comprises tat least one pile material (steel with rubber coating) formed as a non-hollow cylinder spanning a height/distance of the unit cell, and the matrix material (concrete) surrounding the at least one pile material.  (Figures 3A-3C, Paragraph 0059)
In re Claim 5 and 18, the Bezac has been previously discussed but does not disclose concrete pile material of a soil matrix material.  However, It would have been obvious to one having ordinary skill in the art to use these material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Soil and concrete are also material also mitigate against the transfer of earthquake vibrations.
In re Claims 6 and 19, the Bezac has been previously discussed. The The Bezac/Mo combination also teaches the depth of the seismic isolation/dampening element/periodic pile (5) can extends below a bottom of the underground structure (1) in Figure 3 of Bezac.  However, should the applicant dispute this, deepening the depth of the seismic isolation/dampening element/periodic pile would be obvious.  Changes in size, shape, and proportion which have been held to involve only routine skill in the 
In re Claims 7 and 20, the Bezac has been previously discussed.  The Bezac/Mo combination also teaches that the seismic isolation/dampening element/periodic pile (4,5) surround the periphery of the underground structure.  Figure 1-4, paragraph 0062-0063)
In re Claims 8, 9, 21, or 22, the Bezac/Mo combination has been previously discussed but does not specifically teach the rectangular/square /circular/ ovoid/cuboid shapes of the base unit cells or pile arrangements.  However, it has been held that changes in shape involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The ability to adopt these shapesis the design allows for greater flexibility to meet the individual design requirements of the building and its footprint.
In re Claims 10 and 23, the Bezac/Mo combination has been previously discussed.  The examiner notes that unit cells have not been defined in the claims. Therefore the steel spheres shown in Figures 1A-1D and 4A-4C of Mo could be considered cells.  Therefore there are multiple vertical layers of unit cells disclosed.
In re Claims 11-13 and 24-26, the modified Bezac/Mo combination has been previously discussed.  The combination meets all of the positively claimed physical limitations and is therefore capable of isolating frequencies between 0-50Hz and would obviously include overlapping band gaps found in that frequency range.  Meeting the positively claimed physical limitations would also allow the pilesto be tuned to reflect a 
In re Claims 1-13, under the principles of combination, if a prior art device, in its normal and usual operation, would obviously perform or be made by the method claimed, then the method claimed will be considered to be obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out or being made by the claimed method, it can be assumed the device will obviously perform or be made by the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGB
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633